UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-4627 Name of Registrant: Vanguard Convertible Securities Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30 Date of reporting period: August 31, 2010 Item 1: Schedule of Investments Vanguard Convertible Securities Fund Schedule of Investments As of August 31, 2010 Face Market Maturity Amount Value Coupon Date ($000) ($000) Convertible Bonds (85.6%) Consumer Discretionary (14.9%) DR Horton Inc. Cvt. 2.000% 5/15/14 16,189 17,282 1 Gaylord Entertainment Co. Cvt. 3.750% 10/1/14 16,180 18,931 International Game Technology Cvt. 3.250% 5/1/14 7,075 7,738 Interpublic Group of Cos. Inc. Cvt. 4.250% 3/15/23 7,085 7,457 1 Liberty Global Inc. Cvt. 4.500% 11/15/16 20,140 24,672 Liberty Media LLC Cvt. 3.125% 3/30/23 13,700 14,899 1 MGM Resorts International Cvt. 4.250% 4/15/15 38,715 31,843 1 priceline.com Inc. Cvt. 1.250% 3/15/15 18,025 21,134 Saks Inc. Cvt. 2.000% 3/15/24 21,070 19,174 Stanley Black & Decker Inc. Cvt. 0.000% 5/17/12 8,815 9,476 1 TRW Automotive Inc. Cvt. 3.500% 12/1/15 17,479 23,924 Virgin Media Inc. Cvt. 6.500% 11/15/16 25,380 34,326 Consumer Staples (2.5%) Nash Finch Co. Cvt. 1.631% 3/15/35 12,895 6,125 Smithfield Foods Inc. Cvt. 4.000% 6/30/13 11,445 11,717 Tyson Foods Inc. Cvt. 3.250% 10/15/13 18,080 21,605 Energy (6.1%) Alpha Natural Resources Inc. Cvt. 2.375% 4/15/15 6,342 6,818 1 BPZ Resources Inc. Cvt. 6.500% 3/1/15 7,010 6,142 Chesapeake Energy Corp. Cvt. 2.750% 11/15/35 20,001 18,351 GMX Resources Inc. Cvt. 4.500% 5/1/15 1,575 965 Goodrich Petroleum Corp. Cvt. 5.000% 10/1/29 12,351 10,792 1 James River Coal Co. Cvt. 4.500% 12/1/15 11,830 11,165 Peabody Energy Corp. Cvt. 4.750% 12/15/41 15,275 15,733 Quicksilver Resources Inc. Cvt. 1.875% 11/1/24 10,050 10,402 SM Energy Co. Cvt. 3.500% 4/1/27 9,990 10,489 Western Refining Inc. Cvt. 5.750% 6/15/14 5,170 3,858 Financials (4.7%) 1 American Equity Investment Life Holding Co. Cvt. 5.250% 12/6/29 5,950 6,969 1 BioMed Realty LP Cvt. 3.750% 1/15/30 4,115 4,501 Dollar Financial Corp. Cvt. 3.000% 4/1/28 13,780 13,125 Forest City Enterprises Inc. Cvt. 3.625% 10/15/14 6,475 6,317 1 Host Hotels & Resorts LP Cvt. 2.500% 10/15/29 14,715 16,665 National Retail Properties Inc. Cvt. 5.125% 6/15/28 4,930 5,472 1 PHH Corp. Cvt. 4.000% 9/1/14 10,070 10,057 Rayonier TRS Holdings Inc. Cvt. 3.750% 10/15/12 130 138 1 Rayonier TRS Holdings Inc. Cvt. 3.750% 10/15/12 4,940 5,249 1 Rayonier TRS Holdings Inc. Cvt. 4.500% 8/15/15 3,235 3,757 Health Care (15.0%) Alere Inc. Cvt. 3.000% 5/15/16 4,460 3,964 1 Alere Inc. Cvt. 3.000% 5/15/16 8,400 7,465 American Medical Systems Holdings Inc. Cvt. 3.250% 7/1/36 2,016 2,139 American Medical Systems Holdings Inc. Cvt. 4.000% 9/15/41 6,914 8,176 AMERIGROUP Corp. Cvt. 2.000% 5/15/12 14,916 15,886 BioMarin Pharmaceutical Inc. Cvt. 1.875% 4/23/17 10,890 12,592 Cephalon Inc. Cvt. 2.500% 5/1/14 24,060 25,714 Chemed Corp. Cvt. 1.875% 5/15/14 12,362 11,296 Cubist Pharmaceuticals Inc. Cvt. 2.250% 6/15/13 1,326 1,306 1 Gilead Sciences Inc. Cvt. 1.625% 5/1/16 22,040 21,764 Greatbatch Inc. Cvt. 2.250% 6/15/13 1,540 1,415 1 Greatbatch Inc. Cvt. 2.250% 6/15/13 1,895 1,741 Isis Pharmaceuticals Inc. Cvt. 2.625% 2/15/27 6,080 5,594 1 Kinetic Concepts Inc. Cvt. 3.250% 4/15/15 7,465 7,054 Life Technologies Corp. Cvt. 1.500% 2/15/24 31,367 34,504 LifePoint Hospitals Inc. Cvt. 3.500% 5/15/14 12,925 12,279 Mylan Inc./PA Cvt. 1.250% 3/15/12 14,060 14,236 NuVasive Inc. Cvt. 2.250% 3/15/13 19,570 19,643 1 PSS World Medical Inc. Cvt. 3.125% 8/1/14 3,665 3,944 Teleflex Inc. Cvt. 3.875% 8/1/17 7,280 7,116 Viropharma Inc. Cvt. 2.000% 3/15/17 15,608 14,769 Industrials (8.2%) 1 AAR Corp. Cvt. 1.625% 3/1/14 2,505 2,110 Alliant Techsystems Inc. Cvt. 3.000% 8/15/24 11,423 12,023 AMR Corp. Cvt. 6.250% 10/15/14 28,327 26,557 ArvinMeritor Inc. Cvt. 4.625% 3/1/26 25,130 24,313 1 Avis Budget Group Inc. Cvt. 3.500% 10/1/14 3,536 3,297 Barnes Group Inc. Cvt. 3.375% 3/15/27 8,215 7,568 1 Barnes Group Inc. Cvt. 3.375% 3/15/27 5,240 4,827 Continental Airlines Inc. Cvt. 4.500% 1/15/15 6,760 8,906 Covanta Holding Corp. Cvt. 3.250% 6/1/14 16,700 17,765 Navistar International Corp. Cvt. 3.000% 10/15/14 15,955 17,411 UAL Corp. Cvt. 4.500% 6/30/21 2,630 2,650 Information Technology (23.0%) Alliance Data Systems Corp. Cvt. 1.750% 8/1/13 12,825 12,280 1 CACI International Inc. Cvt. 2.125% 5/1/14 1,575 1,549 CACI International Inc. Cvt. 2.125% 5/1/14 9,215 9,065 1 Cadence Design Systems Inc. Cvt. 2.625% 6/1/15 10,195 11,138 1 Ciena Corp. Cvt. 4.000% 3/15/15 7,565 7,244 CommScope Inc. Cvt. 3.250% 7/1/15 3,460 3,490 1 Comtech Telecommunications Corp. Cvt. 3.000% 5/1/29 3,605 3,335 1 CSG Systems International Inc. Cvt. 3.000% 3/1/17 3,855 3,768 EMC Corp./Massachusetts Cvt. 1.750% 12/1/11 19,610 23,900 EMC Corp./Massachusetts Cvt. 1.750% 12/1/13 14,090 18,018 Equinix Inc. Cvt. 2.500% 4/15/12 30,915 31,727 Equinix Inc. Cvt. 3.000% 10/15/14 3,120 3,233 Equinix Inc. Cvt. 4.750% 6/15/16 3,030 3,939 GSI Commerce Inc. Cvt. 2.500% 6/1/27 4,215 4,278 1 Intel Corp. Cvt. 3.250% 8/1/39 10,310 11,547 Itron Inc. Cvt. 2.500% 8/1/26 100 106 Microchip Technology Inc. Cvt. 2.125% 12/15/37 9,815 9,741 Micron Technology Inc. Cvt. 1.875% 6/1/14 40,735 35,083 1 Microsoft Corp. Cvt. 0.000% 6/15/13 16,610 16,880 NetApp Inc. Cvt. 1.750% 6/1/13 11,025 15,159 Nuance Communications Inc. Cvt. 2.750% 8/15/27 7,255 7,582 ON Semiconductor Corp. Cvt. 2.625% 12/15/26 27,893 26,568 1 Rovi Corp. Cvt. 2.625% 2/15/40 19,590 21,990 SanDisk Corp. Cvt. 1.500% 8/15/17 16,005,000 14,044 Solarfun Power Holdings Co. Ltd. Cvt. 3.500% 1/15/18 5,830 4,861 SunPower Corp. Cvt. 4.750% 4/15/14 12,875 10,477 1 SunPower Corp. Cvt. 4.500% 3/15/15 10,095 7,891 1 SYNNEX Corp. Cvt. 4.000% 5/15/18 680 710 1 TeleCommunication Systems Inc. Cvt. 4.500% 11/1/14 890 730 TTM Technologies Inc. Cvt. 3.250% 5/15/15 6,461 5,710 VeriSign Inc. Cvt. 3.250% 8/15/37 8,899 9,021 1 Xilinx Inc. Cvt. 2.625% 6/15/17 20,930 22,212 Materials (6.1%) 1 Cemex SAB de CV Cvt. 4.875% 3/15/15 19,804 17,799 1 Kaiser Aluminum Corp. Cvt. 4.500% 4/1/15 7,825 7,998 1 Owens-Brockway Glass Container Inc. Cvt. 3.000% 6/1/15 21,925 20,801 1 Sino-Forest Corp. Cvt. 4.250% 12/15/16 10,724 11,408 Steel Dynamics Inc. Cvt. 5.125% 6/15/14 24,395 27,200 Stillwater Mining Co. Cvt. 1.875% 3/15/28 9,990 9,341 Telecommunication Services (5.1%) SBA Communications Corp. Cvt. 1.875% 5/1/13 50,019 52,707 SBA Communications Corp. Cvt. 4.000% 10/1/14 1,930 2,601 tw telecom inc Cvt. 2.375% 4/1/26 21,285 23,999 Total Convertible Bonds (Cost $1,270,395) Market Value Coupon Shares ($000) Convertible Preferred Stock (12.3%) Consumer Discretionary (3.1%) 1 Dana Holding Corp. Pfd. 4.000% 120,362 11,495 Ford Motor Co. Capital Trust II Pfd. 6.500% 446,600 20,711 Interpublic Group of Cos. Inc. Pfd. 5.250% 17,400 15,399 Energy (2.7%) 2 Apache Corp. Pfd. 6.000% 441,400 23,836 El Paso Corp. Pfd. 4.990% 9,840 10,295 Goodrich Petroleum Corp. Pfd. 5.375% 248,600 7,598 Financials (3.7%) Alexandria Real Estate Equities Inc. Pfd. 7.000% 85,750 1,978 Aspen Insurance Holdings Ltd. Pfd. 5.625% 153,560 8,148 Citigroup Inc. Pfd. 7.500% 73,930 8,463 Fifth Third Bancorp Pfd. 8.500% 102,160 12,757 Hartford Financial Services Group Inc. Pfd. 7.250% 342,900 7,576 KeyCorp Pfd. 7.750% 97,452 10,098 New York Community Capital Trust V Pfd. 6.000% 175,100 8,233 Health Care (0.7%) Alere Inc. Pfd. 3.000% 54,682 11,483 Industrials (0.3%) Continental Airlines Finance Trust II Pfd. 6.000% 163,300 5,277 Telecommunication Services (0.9%) Crown Castle International Corp. Pfd. 6.250% 244,110 14,433 Utilities (0.9%) 2 PPL Corp. Pfd. 9.500% 243,700 13,759 Total Convertible Preferred Stocks (Cost $175,086) Temporary Cash Investment (1.7%) Money Market Fund (1.7%) 3 Vanguard Market Liquidity Fund (Cost $26,257) 0.288% 26,256,871 26,257 Total Investments (99.6%) (Cost $1,471,738) Other Assets and Liabilities-Net (0.4%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2010, the aggregate value of these securities was $415,706,000, representing 26.8% of net assets. 2 Non-income producing security - new issue that has not paid a dividend as of August 31, 2010. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A . Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). Convertible Securities Fund The following table summarizes the fund's investments as of August 31, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Convertible Preferred Stocks 191,539   Convertible Bonds  1,328,422  Temporary Cash Investments 26,257   Total 217,796 1,328,422  C . At August 31, 2010, the cost of investment securities for tax purposes was $1,472,170,000. Net unrealized appreciation of investment securities for tax purposes was $74,048,000, consisting of unrealized gains of $113,529,000 on securities that had risen in value since their purchase and $39,481,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrants internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD CONVERTIBLE SECURITIES FUND By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: October 21, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD CONVERTIBLE SECURITIES FUND By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: October 21, 2010 VANGUARD CONVERTIBLE SECURITIES FUND By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: October 21, 2010 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 26, 2010, see file Number 33-53683, Incorporated by Reference.
